Citation Nr: 0002535	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  94-04 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel



INTRODUCTION

The veteran had honorable service from August 1967 to August 
1969. 

This matter initially came before the Board of Veterans' 
Appeals (the Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico 
Regional Office (RO).  This matter was the subject of a 
remand in March 1998.

Service connection for a neuropsychiatric disorder, described 
as an anxiety reaction disorder was severed by a rating 
decision in June 1975.  A July 1978 Board decision denied 
entitlement to restoration finding that a neuropsychiatric 
disorder was not incurred in or aggravated by service. 

The Board in March 1998, reopened and remanded the veterans 
claim for service connection for a psychiatric disorder, 
including PTSD, for additional development.  The claim is now 
returned to the Board for adjudication.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the appellant's claim for service 
connection for PTSD.

2.  The appellant's service medical records suggest some 
preexisting nervous symptoms, described as a nervous 
disorder.  The veteran complained of nervousness within 2 
weeks of entering active duty.  There are no more complaints 
or diagnoses of any acquired psychiatric disorders during 
service.

3.  The competent evidence of record does not indicate that 
the veteran engaged in combat.  There are no combat awards or 
commendations of record.

4. The veteran has failed to submit any verifiable stressor 
information.

5.  PTSD, while diagnosed in the past, is not presently 
demonstrated by the objective evidence of record.  Other 
psychiatric disorders are also demonstrated in the evidence 
of record, but are not shown to be related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder, including PTSD was not 
incurred in or aggravated by the appellant's active duty 
service based on the evidence of record.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); that is, he has presented a claim that is 
plausible.  All evidentiary assertions are deemed credible 
for this determination.  Further, he has not alleged nor does 
the evidence show that any records of probative value, which 
could be associated with the claims folder and that have not 
already been sought, are available. 

Service connection for PTSD requires a medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); credible supporting evidence that the claimed in-
service stressor actually occurred; and medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998); 
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Samuels v. 
West, 11 Vet. App. 433, 435 (1998).  It is noted that 
38 C.F.R. § 3.304(f) has recently been revised.  See 64 Fed. 
Reg. 32807-32808 (June 18, 1999) (codified at 38 C.F.R. 
§ 3.304(f) (1999), effective March 7, 1997).  The revisions 
still require the three essential elements set forth above, 
but with less formal evidentiary requirements.  Thus, the 
Board may continue with consideration in this case without 
prejudice to the veteran.

With respect to the first element under the old criteria, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court) has held 
that "a clear (that is, unequivocal) PTSD diagnosis by a 
mental-health professional must be presumed to have been made 
in accordance with the applicable DSM [Diagnostic and 
Statistical Manual of Mental Disorders] criteria as to both 
the adequacy of the symptomatology and the sufficiency of the 
stressor."  Cohen, 10 Vet. App. at 139.  Moreover, the Court 
concluded that "under the DSM-IV, the mental illness of PTSD 
would be treated the same as a physical illness for purposes 
of VA disability compensation in terms of predisposition 
toward development of that condition."  Id. at 141 
(incorporating the "eggshell plaintiff" rule to service 
connection awards).  

With regard to the second element, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 1991 & Supp. 1999).  The Court has held that "[w]here 
it is determined, through recognized military citations or 
other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.304(d), (f) (1998); see also Gaines v. West, 11 
Vet. App. 113 (1998) (determination of whether veteran 
engaged in combat with enemy is particularly significant in 
PTSD cases).

If the claimed stressor is related to combat, under the old 
regulation, service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Infantryman Badge, or similar combat citation 
was accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1999).  Under the new regulation, it is 
required that the evidence establishes that the veteran 
engaged in combat with the enemy.  However, if the "claimed 
stressor is not combat related, a veteran's lay testimony 
regarding in-service stressors is insufficient to establish 
the occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  

A review of the appellant's service medical records reveal 
that the veteran reported a preexisting nervous disorder in 
pre-induction, and induction examinations.  Within 2 weeks of 
entering service, he complained of a nervous disorder.  The 
remainder of his period of service is entirely negative as to 
any complaints or treatment for any other acquired 
psychiatric disorders, including PTSD, injuries, or traumas. 
The separation examination is also negative for any 
psychiatric disabilities, although the nervous disorder is 
again reported in the medical history by the veteran.

The service personnel records indicate that the veteran 
served in Vietnam, but was not engaged in combat.  His 
commendations include the National Defense Service Medal, 
Good Conduct Medal, Republic of Vietnam Campaign medal, and 
M-14 Marksman's Badge. None of which are combat awards.  He 
is listed as a food service specialist. 

At first, the Board notes that service connection for an 
anxiety reaction disorder, later revised to schizophrenia, 
undifferentiated was granted by a rating decision in February 
1971.  This was severed by the RO, in a June 1975 decision as 
it was determined that there was no evidence of a nervous 
condition during service, or an active psychosis within one 
year from date of separation. The Board, in July 1978, 
affirmed the RO decision finding that restoration of service 
connection for a psychiatric disorder, however classified was 
not warranted. 

In October 1991, the veteran attempted to reopen his claim 
for restoration of service connection for a neuropsychiatric 
disorder, described as a nervous disorder.    

In September 1992, the veteran was examined by a board of 
three VA psychiatrists.  He did not bring up any specific 
complaints. While in Vietnam he reported working in the 
kitchen all the time.  He reported some explosion that 
occurred one night close to his perimeter.  He also saw some 
pictures after a grenade exploded, but was not apparently 
present.  He reported several hospitalizations, and becoming 
very nervous because his mother was very sick after he 
returned from service.  

The examiners noted the veteran was appropriately dressed; 
clean; alert; in good contact; rather monotonous; 
superficial; vague; and projected a person strongly dependent 
on everything, and others.  He had no thought disorders; was 
well oriented; and memory was intact.  Retention; recall; 
intellect; and sensorium were clear.  Basically, he projected 
a floating anxiety; a very dependent, and chronically 
depressed person.  There were no suicidal ideations or risks, 
although he admitted suicidal and homicidal ideations on 
occasions.  Concentration and judgment were impaired.  He was 
diagnosed with depression and a strong personality dependence 
structure.  

In October 1992, the RO found that the appellant did not 
submit any new and material evidence to reopen the claim for 
a neuropsychiatric disorder.  The RO restated the veteran's 
disorder as depression, claimed as PTSD, previously diagnosed 
as Schizophrenia.  

The results of a July 1993 VA PTSD examination were 
essentially the same as the September 1992 examination.  The 
examiner however added that, "definitely there is no 
criteria in the history or symptoms of this veteran for a 
diagnosis of post traumatic stress disorder."

In March 1996, the Board reopened the claim restating it as 
service connection for a psychiatric disorder, claimed as 
PTSD. The RO was to gather private medical records from Luis 
Torres Velez, M.D. who allegedly treated him at times from 
1969 to the present.  In addition, the RO was to get a 
medical opinion from his last VA psychiatric examiners as to 
the onset of his diagnosed depressive disorder.

In a VA psychiatric opinion in October 1996, the physician 
stated, in essence, that the veteran apparently had a nervous 
disorder of some type prior to service.  Service medical 
records including the induction examination gave a history of 
pains and nervousness since age 6.  The records also 
contained; a VA psychiatric examination in December 1970, 
diagnosing anxiety reaction in a schizoid personality; a note 
from a Dr. Dixon, indicating treatment in 1964, 1965, and 
1970 for anxiety; and a June 1971 VA mental health clinic 
notation diagnosing anxiety.  The examiner noted treatment 
for nervous problems and anxiety before and after service.  
While the symptoms were present during service, there was no 
indication of aggravation. There was no evidence of a 
psychosis prior to September 1971.  The event which 
precipitated the development of the veteran's psychotic 
symptoms was his mother's suicide.  

In March 1998, the Board reopened and remanded the veteran's 
claim based on new evidence received from Dr. Torres Velez 
which attributed the veteran's psychiatric impairment to 
service.  There was medical evidence received that indicated 
a preexisting disorder, as well as evidence that the veteran 
exhibited signs of a manic depressive disorder within one 
year of discharge from service.  A medical opinion was 
required after review of the whole record, which addressed 
the issue of aggravation of a preexisting disorder.

In addition, while Dr. Torres offered a medical opinion, the 
basis for that opinion was not clear, as his medical records 
have not been received.  A further attempt to get Dr. Torres' 
medical record's was to be made.  And finally, a VA 
psychiatric examination to evaluate the etiology, nature and 
extent of any acquired psychiatric disorders was to be 
performed.

In a VA psychiatric examination in February 1999, the 
examiner noted that the veteran's diagnoses of record 
included; malingering; dysthymia; and, major depression; and 
ruled out (R/O) PTSD; an anxiety disorder; and, a schizotypal 
personality disorder.  A VA psychiatric board in September 
1992, and July 1993 diagnosed a depressive disorder with 
strong dependent personality features. 

The examiner also noted a certificate of treatment from the 
Caguas Mental Health Clinic showing treatment from December 
1992 to November 1996, and several notes from Dr. Torres-
Velez, who was not a psychiatrist, and who gave multiple 
psychiatric diagnoses.  

The veteran was adequately dressed; clean; groomed; alert; 
anxious; and oriented x 3.  His affect was constricted 
affect; attention was good; concentration and memory was 
fair.  His speech was clear and coherent.  The examiner noted 
that he did not give any specifics about any alleged 
stressors.  The diagnoses was anxiety disorder; dependent 
personality disorder; with a GAF of 70.  

The examiner opined that based on his history, the medical 
opinions of file, as well as the current examination, the 
veteran's neuropsychiatric disorder preexisted service, and 
was a manifestation of his personality disorder.  It 
continued through service due to his reaction over his 
parents' illnesses, and persisted afterwards.  His mother's 
suicide aggravated his condition.  Finally it was opined that 
the veteran did not meet the criteria for a diagnosis of 
PTSD, nor was there any documented evidence of aggravation of 
any neuropsychiatric disorder attributable to his period of 
service.

Additional medical records on file reveal that the veteran 
had a long history of treatment and hospitalizations for 
various neuropsychiatric disorders; including anxiety 
reaction in a schizoid personality, moderate; and, 
schizophrenia, undifferentiated type. The following private 
medical letters and summaries are also noted;

Several letters and statements from Luis Torres Velez, M.D., 
including a May 1992 letter noting that he had treated the 
veteran approximately 4 months after service and diagnosed 
him with major depression, psychoneurosis, and, a 
hallucinogenic disorder.  A second letter dated in April 
1997, which was essentially the same as the prior letter, but 
diagnosing him as psychoneurotic, manic-depressive, with 
psychosis, and, schizophrenic.  No diagnosis of PTSD was 
offered.

Certificates from the Caguas Mental Health Clinic received in 
August 1993, and in August 1998 both noting diagnoses of 
PTSD, and major depression with psychotic features.  

As noted previously, service connection for PTSD requires 
three elements:  (1) a current medical diagnosis, (2) 
credible supporting evidence that the claimed in-service 
stressor occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the in-service stressor.  
The Board has reviewed the record in its entirety. It is 
significant, that while the medical certificates from the 
Caguas Mental Health Clinic, provides a diagnosis of PTSD, no 
medical opinion as to etiology is provided.  In addition 
there is no credible supporting evidence that any claimed in-
service stressors occurred.

While the record contains past diagnoses of PTSD, there is no 
current indication of PTSD symptomatology.  In any event, the 
veteran's stressors have not been verified.  It is also noted 
that the diagnosis was made, based on the history given by 
the appellant.  

The appellant cannot be service-connected for PTSD where the 
evidence does not support any verifiable inservice combat 
related stressor. The criteria for a valid claim for PTSD, 
therefore, have not been met in this case. The Board is not 
required to accept the appellant's uncorroborated account of 
his claimed stressor(s) as a basis for substantiating his 
claim, notwithstanding health professionals who accept as 
truthful the appellant's reported service medical history for 
purposes of treatment and diagnosis. See Cohen, 10 Vet. App. 
at 142 (an opinion by a mental health professional based on a 
post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor). See also Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. 
App. 406 (1991).

While the veteran has been diagnosed with PTSD in the past, 
he has no current diagnosis of PTSD.  In addition, there is 
no evidence that he engaged in combat, or that the reported 
stressors actually occurred.  The service records do not 
indicate the receipt of any combat citations, wounds, 
injuries, or traumas.  The veteran's awards are the National 
Defense, Good Conduct, Vietnam Campaign medal, and M14 
Marksmanship Badge, none of which indicate combat.  His claim 
of stressors described as a nearby explosion, or seeing 
photographs of an explosion are not verifiable stressors.  No 
evidence has otherwise been presented to support the 
occurrence of any inservice stressors.  The evidence does not 
establish PTSD in service, or, in the separation examination. 

An alleged link set forth by the examiner between the claimed 
stressors and service is not in and of itself sufficient to 
grant service connection for PTSD. In this case, medical 
evidence does not supports a finding of any acquired 
psychiatric disorder in service, nor does the evidence show a 
nexus between any current psychiatric disorder and service or 
disease or injury incurred in service. As such, the veteran 
has not met one of the essential elements in establishing a 
claim of service connection for PTSD. 38 C.F.R. § 3.304(f). 

Pursuant to 38 U.S.C.A. § 5107(b), where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran's claimed PTSD was incurred in service. Clearly, 
the preponderance of the evidence is against the claim. Thus, 
the Board concludes that the veteran's claim for service 
connection for PTSD must be denied.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, including PTSD is denied. 



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

